Exhibit 10.8

 

Notice of Grant of

Restricted Stock Award,

Performance-based Equity Award, and

Performance-based Cash Award

Name: _________________

Address:

_______________________

_______________________

 

Subject to the terms and conditions of the 2012 Equity Incentive Plan (the
“Plan”) and the accompanying Restricted Stock Award Agreement, Performance-based
Equity Award Agreement, and Performance-based Cash Award Agreement (the “Award
Agreements”), you have been granted Shares of Restricted Stock,
Performance-based Shares, and a Performance-based Cash Award (collectively the
“Awards”) as follows:

Grant Date:

______ ___, 2016

Number of Shares:

Your Awards consist of the following:

               Shares of Restricted Stock (each a “Share”) 1

               Performance-based Shares (ROE) 2

$             Performance-based Cash Award (TSR) 3

Vesting Schedule:

Your Restricted Stock will vest on the third anniversary of the Grant Date
(Normal Vesting Date).

Settlement:

Your Awards will be settled in Shares or Cash as the case may be (if the
restrictions on such Award lapse).

This Notice of Grant and the accompanying Award Agreement describes your Award
and the terms and conditions of your Award.  To ensure you fully understand
these terms and conditions, you should:

 

•

Read the Plan carefully to ensure you understand how the Plan works; and

 

•

Read this Notice of Grant and corresponding Award Agreement carefully to ensure
you understand the nature of your Award and what you must do to earn it.  

You may contact Mark Nicastro by telephone (330-533-5025) or email
(mnicastro@farmersbankgroup.com) if you have any questions about your Award or
Award Agreement.

 

 

 

1 

Number of Shares of Restricted Stock were determined by multiplying $[X] (the
dollar amount used to determine your total target Awards) by .25, and dividing
the result by $[Y] (the average reported closing price of a Share during the
30-day period ending on the last trading day prior to the Grant Date). The
resulting number of Shares were rounded to the nearest whole Share.

2 

Number of Performance-based Shares were determined by multiplying $[X] by .5,
dividing the result by $[Y] (to determine the target number of Performance-based
Shares), and multiplying the result by 2 (to determine the maximum number of
Performance-based Shares). The resulting number of Performance-based Shares were
rounded to the nearest whole Share.

3 

Your Performance-based Cash Award was determined by multiplying $[X] by .25 (to
determine the target Performance-based Cash Award).